Order unanimously affirmed, with $20 costs and disbursements to the respondent, and the motion granted to the extent of directing issuance of commission to take deposition of the defendant in Florida on written interrogatories. The hearing before the referee covering the issue of defendant’s domicile is stayed until the return of the commission. Settle order on notice which is to provide for the settlement of the interrogatories at Special Term. Present — Dore, J. P., Cohn, Callahan and Botein, JJ. [See post, p. 708.]